t c memo united_states tax_court william r dodds petitioner v commissioner of internal revenue respondent docket no filed date thomas joe doyle and randi j winter for petitioner blaine charles holiday for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal_income_tax for tax years and deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the issues for consideration are whether petitioner engaged in a horse breeding activity with the objective of making a profit within the meaning of sec_183 and whether petitioner is liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner lived in minnesota when he filed the petition petitioner’s accounting practice petitioner is an accountant with a master’s degree in business taxation from the university of minnesota petitioner received his undergraduate degree from st cloud state university from to date petitioner ran a successful accounting firm that he wholly owned petitioner typically spent to hours a week at his accounting firm during tax season but no more than hours a week the rest of the year in tax years and petitioner earned over dollar_figure and over dollar_figure respectively from his work as an accountant petitioner’s horse breeding activity in petitioner decided to breed morgan horses purchasing two american morgan broodmares and one stallion the leap from accountant to horse breeder was not too great for petitioner he grew up on a dairy farm and was generally familiar with the care and maintenance of large animals including cattle swine sheep and horses petitioner wanted to breed morgan horses because he liked their poise grace and elegance he describes them as spirited bright-eyed up-headed and easy petitioner was also attracted by the history of the morgan horse in particular he enjoyed the fact that morgan horses played a role in the civil war petitioner bred his horses under the name aerie meadow morgans petitioner continued to maintain his accounting practice after he started breeding horses before petitioner started his horse breeding activity he moved to a property with acres of land when petitioner purchased the land it had a house with a garage and a detached gazebo to accommodate the horses on his property petitioner built several large structures such as barns and lean-tos and fenced off approximately six acres for horse pastures petitioner managed the horse breeding activity himself he worked over big_number hours per year mucking stalls feeding and grooming the horses maintaining the property and grounds administering medicine arranging artificial inseminations delivering foals and making all breeding decisions his son daughter and close friend assisted occasionally with feeding watering and bedding the horses petitioner sometimes gave his children and the close friend monetary gifts for their assistance petitioner did not ride recreationally and he did not allow others to ride his horses recreationally his horses were ridden only by experienced trainers for training and show purposes petitioner became a member of the american morgan association and the north central morgan association in and a member of the united_states equestrian federation in he also participated in horse shows in both tax_year and petitioner participated in a local show a regional show and a national show in petitioner obtained a patent for a new style of horse feeder petitioner designed the feeder to reduce feed waste and the risk of injury to horses he contracted with a marketing company for the marketing and sale of his feeder petitioner advertised his horses on the aeire meadow morgans web site he also advertised his horses in two national magazines and in local magazines for minnesota and surrounding states petitioner had a business card for his breeding activity which he distributed to potential buyers at horse shows and other venues petitioner never had a written business plan at first he attempted to breed grade horses ie horses that are a quality below show horses petitioner wanted to sell the grade horses locally when they were weanlings so that he could avoid the cost of raising the foals he also wanted to avoid the high stud fees petitioner’s plan was unsuccessful in he sought advice from charles and cordia pearson morgan breeders who convinced petitioner to geld his stallion and use their stallion instead petitioner used their stallion until in petitioner decided to try to produce world-caliber foals he stopped using the pearsons’ stallion and began using all national or world champion stallions or grand national stallions petitioner began seeking advice from horsetrainer eileen o’bradovich who had started to train petitioner’s horses as well as from professional horseman jordy johns and from a friend who grew up raising arabian horses ms o’bradovich helped petitioner pick out the right stallions to breed to his mares her business however focused on training rather than breeding and ms o’bradovich had never trained morgan horses before petitioner also researched the morgan horse bloodlines he studied a set of cards he purchased from the american morgan horse association the cards detailed the old morgan bloodlines and showed which horses were winning horses and golden cross ie world-champion morgan stallions petitioner used these cards to determine which stallions he should use so that he could produce a world caliber horse petitioner did not maintain a separate bank account for his breeding activity although petitioner used quickbooks for his financial records which allowed him to separate his personal finances from his breeding activity he commingled his personal and horse breeding funds petitioner never made financial projections for his breeding activity nor did he maintain a budget for his breeding activity petitioner was able to generate profit and loss statements from quickbooks petitioner retained receipts relating to all expenses_incurred in connection with the horse breeding activity for the years at issue he also insured the buildings he used in the horse breeding activity and a number of his horses petitioner depreciated assets associated with his breeding activity petitioner failed to make his horse breeding activity profitable in tax_year petitioner sold two horses on his schedule f profit or loss from farming for that year he reported dollar_figure of gross_income and dollar_figure of expenses in tax year petitioner sold four horses on his schedule f for tax_year petitioner reported dollar_figure of gross_income and dollar_figure of expenses petitioner reported the following gross_income expenses and net losses on his schedules f for tax years through year gross_income n a n a n a n a n a n a n a dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number expenses --- --- --- --- --- --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number net_loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1the parties did not provide any information regarding the expenses petitioner reported for tax years through in total petitioner accumulated a net_loss of dollar_figure from his horse breeding activity during those tax years petitioner timely filed his form sec_1040 u s individual_income_tax_return for tax years and on each tax_return petitioner reported his occupation as accountant on date respondent sent petitioner a notice_of_deficiency regarding tax years and respondent disallowed petitioner’s schedule f sales and expenses for both years because petitioner did not show that he operated the activity for the good_faith purpose of making a profit respondent also determined accuracy-related_penalties under sec_6662 for both tax years in response petitioner filed a petition with the court petitioner contends that he engaged in his horse breeding activity to make a profit during the years at issue and that he is not liable for the accuracy-related_penalties opinion horse breeding activity respondent determined that petitioner’s horse breeding activity was not an activity engaged in for profit within the meaning of sec_183 and disallowed loss deductions he claimed on his schedules f for the years at issue petitioner claims that he engaged in the horse activity with an intent to realize a profit a taxpayer may not fully deduct expenses regarding an activity under sec_162 or sec_212 if the activity is not engaged in for profit sec_183 c see also 94_tc_41 under sec_183 if an activity is not engaged in for profit no deduction attributable to that activity is allowed except to the extent provided by sec_183 in relevant part sec_183 allows deductions that would have been allowable had the activity been engaged in for profit but only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 for expenses to be fully deductible under sec_162 or sec_212 taxpayers must show that they engaged in the activity with the primary objective of making a profit see 68_f3d_868 5th cir aff’g per curiam tcmemo_1993_634 see also foster v commissioner tcmemo_2012_207 under sec_183 an activity that consists in major part of the breeding training showing or racing of horses is presumed to be engaged in for profit if the activity produces gross_income in excess of the deductions for any two of seven consecutive years unless the commissioner establishes to the contrary see also 112_tc_247 petitioner’s horse breeding activity failed to produce income in excess of its deductions at any time during its operation accordingly the presumption does not apply in this case the expectation of a profit need not be reasonable but the taxpayer must conduct the activity with the actual and honest objective of making a profit 544_f3d_900 8th cir aff’g tcmemo_2007_309 we give greater weight to objective facts than to the taxpayer’s statement of intent sec_1_183-2 income_tax regs see also keating v commissioner f 3d pincite evidence from years after the years in issue is relevant to the extent it creates inferences regarding the taxpayer’s requisite profit objective in earlier years e g foster v commissioner tcmemo_2012_207 bronson v commissioner tcmemo_2012_17 generally a taxpayer bears the burden of proving that the requisite profit objective exists westbrook v commissioner f 3d pincite see also rule a foster v commissioner tcmemo_2012_207 in order to shift the burden the taxpayer among other things must introduce credible_evidence with respect to that issue sec_7491 see also 116_tc_438 credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer if no contrary evidence were submitted rendall v commissioner tcmemo_2006_174 aff’d 535_f3d_1221 10th cir see higbee v commissioner t c pincite as discussed below petitioner failed to provide evidence for many of the issues if we were to consider solely the evidence petitioner presented we would find that petitioner did not engage in the horse breeding activity for profit as a matter of fact therefore petitioner failed to provide credible_evidence within the meaning of sec_7491 and the burden_of_proof remains with petitioner sec_1_183-2 income_tax regs provides a nonexhaustive list of the following nine factors used to determine whether an activity is engaged in for profit whether the taxpayer carries on the activity in a businesslike manner the expertise of the taxpayer and his or her advisors the time and effort expended by the taxpayer in carrying on the activity whether the taxpayer expects that the assets used in the activity might appreciate in value whether the taxpayer has had success carrying on other similar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and elements of personal pleasure or recreation all facts and circumstances are to be taken into account and no single factor is determinative sec_1_183-2 income_tax regs see also keating v commissioner f 3d pincite manner in which petitioner carried on the activity the fact that the taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit_motive sec_1_183-2 income_tax regs characteristics of a businesslike operation include the preparation of a business plan and in the case of horse breeding and sales a consistent and concentrated advertising program bronson v commissioner tcmemo_2012_17 citing 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir keating v commissioner tcmemo_2007_309 and dodge v commissioner tcmemo_1998_89 aff’d without published opinion f 3d 6th cir the regulations further provide that a profit_motive is indicated when a taxpayer changes operating methods or adopts new techniques with an intent to improve profitability sec_1_183-2 income_tax regs petitioner advertised his horses on the aeire meadow morgans web site in national and local magazines and with his business cards at horse shows and other venues in those cases where we have found that an animal breeder operated in a businesslike manner generally the breeder not only participated in shows but engaged in other forms of substantial advertising see eg 72_tc_659 keating v commissioner t c memo the taxpayer’s advertising efforts however may not be insubstantial compared to the cost of the activity see bronson v commissioner tcmemo_2012_17 because petitioner failed to provide any evidence regarding the cost of his advertising efforts we are unable to determine that his advertising efforts were substantial compared to the cost of his horse breeding activity petitioner failed to provide a business plan that included more than just generalized goals see foster v commissioner tcmemo_2012_207 petitioner testified my initial plan wasn’t written but my plan was to breed grade horses when he abandoned that plan petitioner testified that he was aiming to breed world caliber foals that could become successful show horses petitioner’s plan is inadequate for us to conclude that he had an established business plan see keating v commissioner tcmemo_2007_309 finding that the taxpayer’s plan to raise good quality horses well-trained horses horses that will give the taxpayer a good reputation horses that will do well in the market was inadequate for us to conclude that the taxpayer had an established business plan petitioner likewise failed to maintain a budget or to make any financial projections economic forecast or other analyses demonstrating financial management or planning see keating v commissioner f 3d pincite foster v commissioner tcmemo_2012_207 petitioner used profit and loss statements prepared with quickbooks but there is scant evidence that petitioner used them for the important purposes of cutting expenses increasing profits and evaluating the overall performance of the operation see golanty v commissioner t c pincite foster v commissioner tcmemo_2012_207 petitioner retained all receipts and insured his buildings and some of the horses petitioner however commingled the financial affairs of his horse breeding activity with his personal finances although quickbooks allowed petitioner to separate his personal finances from his breeding activity he paid all the expenses of the horse activity from his personal account this commingling of personal and activity funds is not indicative of businesslike practices see montagne v commissioner tcmemo_2004_252 aff’d 166_fedappx_265 8th cir perhaps the most important indication of whether an activity is being performed in a businesslike manner is whether the taxpayer implements methods for controlling losses including efforts to reduce expenses and generate income see foster v commissioner tcmemo_2012_207 dodge v commissioner tcmemo_1998_89 petitioner provided no evidence showing that he tried to reduce his expenses abandoned specific activities that had proven unprofitable or implemented any cost-cutting measures rather petitioner maintained a steady pace of losses which skyrocketed to six figures in and petitioner continued to hemorrhage money from to including the years at issue petitioner’s failure to produce any significant income was a key factor in his failure to earn a profit see foster v commissioner tcmemo_2012_207 dodge v commissioner tcmemo_1998_89 petitioner contends that he made changes in his operations over the years in an effort to increase his income those changes involved switching from the pearsons’ stallion in and then switching to national world champion or grand national stallions in petitioner did not produce any evidence demonstrating that he made a careful and thorough investigation of the potential profitability of these changes before making them see foster v commissioner tcmemo_2012_207 citing 88_tc_464 on balance we are not persuaded that petitioner carried on his horse activity in a businesslike manner this factor weighs against a profit objective expertise of petitioner and his advisors the taxpayer’s expertise research and extensive study of an activity as well as his or her consultation with experts may be indicative of a profit_motive see sec_1 b income_tax regs as a successful accountant petitioner did not need to seek further business and tax_advice when he started his breeding activity petitioner had knowledge about raising horses and other large farm animals from growing up on a farm but his knowledge was not extensive there is no indication that he garnered any horse breeding experience at that time during the course of his horse breeding activity petitioner consulted with persons who were knowledgeable about horse breeding including professional breeders a professional trainer and a professional horseman and petitioner followed the advice they gave him see id see also foster v commissioner tcmemo_2012_207 petitioner spent time studying the morgan bloodlines but the record does not indicate that petitioner spent an extensive amount of time studying the bloodlines petitioner however hired a trainer who lacked experience with morgan horses on balance this factor weighs slightly in favor of a profit objective time and effort petitioner expended in carrying on the activity the taxpayer’s devotion of much of his or her personal time and effort to carrying on an activity may indicate a profit_motive particularly if the activity does not involve substantial personal or recreational aspects sec_1_183-2 income_tax regs although petitioner continued to maintain his accounting practice he spent over big_number hours each year working on his horse breeding activity often performing hard manual and menial tasks such as feeding and walking the horses and mucking stalls see foster v commissioner tcmemo_2012_207 the taxpayers demonstrated the requisite profit objective when they spent hours a week doing hard manual and menial tasks in their horse activity this factor weighs in favor of a profit objective expectation that the horses may appreciate in value an expectation that assets used in the activity will appreciate in value may indicate a profit_motive even if the taxpayer derives no profit from current operations sec_1_183-2 income_tax regs petitioner credibly testified that he expected his horses would appreciate because of his successful breeding program and that he believed he could eventually produce a golden cross morgan horse capable of garnering stud fees exceeding dollar_figure and a sale price exceeding dollar_figure petitioner also provided some evidence that his 18-acre property increased in value over time from an estimated dollar_figure in to an estimated dollar_figure in a profit objective however may be inferred from such expected appreciation of the activity’s assets only where the appreciation exceeds operating_expenses and would be sufficient to recoup the accumulated losses of prior years foster v commissioner tcmemo_2012_207 see golanty v commissioner t c pincite the appreciation of petitioner’s horse breeding assets does not begin to approach the amount of losses petitioner has reported since the beginning of his horse activity petitioner also failed to provide any evidence linking his 18-acre property’s increase in value to his horse breeding activity without more information we cannot conclude that the property increased in value because of petitioner’s horse breeding activity on balance this factor is neutral petitioner’s success in similar activities sec_1_183-2 income_tax regs provides in pertinent part the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit although petitioner successfully ran his accounting practice his work as an accountant is not sufficiently similar to operating a horse breeding activity to indicate that he could do so successfully see berry v commissioner tcmemo_2000_109 this factor weighs against a profit objective petitioner’s history of income or losses a history of continued losses with respect to an activity may indicate a lack of a profit_motive see sec_1_183-2 income_tax regs while a series of losses during the initial or startup stage of an activity may not necessarily indicate a lack of a profit_motive a record of large losses over many years is persuasive evidence that the taxpayer did not have such a motive golanty v commissioner t c pincite foster v commissioner tcmemo_2012_207 an activity’s cumulative losses should not be of such a magnitude that an overall profit on the entire operation including recoupment of past losses could not possibly be achieved 45_tc_261 aff’d 379_f2d_252 2d cir foster v commissioner tcmemo_2012_207 if losses are sustained because of unforeseen or fortuitous circumstances beyond the control of the taxpayer such losses would not be an indication of the lack of a profit_motive see sec_1_183-2 income_tax regs petitioner realized no profits whatsoever in years of engaging in his horse breeding activity he contends that his losses are not an indication that he lacked a profit objective because the losses were caused by factors beyond his control petitioner cites unexpected deaths miscarriages stillborn foals and the negative effect of the recession on horse sales we acknowledge that horse breeding is a speculative activity but these events hardly account for an unbroken string of years of losses furthermore petitioner did not show that his horse breeding activity would have been profitable if events beyond his control had not occurred see 809_f2d_355 n 7th cir aff’g tcmemo_1985_523 foster v commissioner tcmemo_2012_ petitioner also contends that because he switched from trying to breed grade horses to world caliber horses in his horse breeding activity was in its initial or startup stage in tax years and petitioner however continuously maintained a horse breeding activity from through with the same knowledge equipment and space the only change petitioner made was from trying to produce one caliber of horse to trying to produce another caliber of horse we are unconvinced by this argument and we decline to reset the clock in simply because petitioner altered the goal of his horse breeding activity petitioner further contends that he could potentially earn a substantial profit with one outstanding horse the possibility of a speculative profit in a taxpayer’s horse activity however is insufficient to outweigh the absence of profits for a sustained period of years see foster v commissioner tcmemo_2012_207 see also chandler v commissioner tcmemo_2010_92 aff’d 481_fedappx_400 9th cir mckeever v commissioner tcmemo_2000_288 this factor weighs heavily against a profit objective amount of petitioner’s occasional profits the amount of profits in relation to the amount of losses_incurred may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs petitioner never earned a profit from his horse breeding activity this factor weighs against a profit objective petitioner’s financial status substantial income from sources other than the activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs a taxpayer with substantial income unrelated to the activity can more readily afford a hobby foster v commissioner tcmemo_2012_207 this is particularly true if the losses from the activity might generate substantial tax benefits golanty v commissioner t c pincite foster v commissioner tcmemo_2012_207 petitioner’s substantial income from his accounting firm allowed him to continue his horse breeding activity despite years of substantial losses see foster v commissioner tcmemo_2012_207 petitioner’s horse breeding activity also generated generous tax savings in the form of net losses that offset petitioner’s substantial accounting_income this factor weighs against a profit objective elements of personal pleasure or recreation the presence of personal motives and recreational elements in carrying on an activity may indicate that the activity is not engaged in for profit sec_1 b income_tax regs petitioner argues that neither he nor his family members rode his horses and that his horse breeding activity required him to engage in hard manual labor we question however whether he would have continued his money- losing horse breeding activity for years unless he received some satisfaction from the work see foster v commissioner tcmemo_2012_207 the taxpayers’ horse activity involved hard work but the taxpayers would not have continued the losing horse activity for many years had they not received satisfaction from the work it is more likely that such satisfaction rather than a profit objective accounts for petitioner’s persistence on balance this factor is neutral conclusion after weighing all the facts and circumstances in the light of the relevant factors we conclude that petitioner did not engage in his horse breeding activity for the years at issue with the requisite profit objective petitioner’s many years of losses without a meaningful plan for recouping them are most persuasive see id accordingly we sustain respondent’s determination regarding petitioner’s horse breeding activity accuracy-related_penalties under sec_6662 respondent determined that petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for tax years and sec_6662 adds to a tax of any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of sec_6662 or any substantial_understatement_of_income_tax within the meaning of sec_6662 a substantial_understatement_of_income_tax is defined as an understatement that exceeds the greater of dollar_figure or of the income_tax required to be shown on the return for the taxable_year sec_6662 the commissioner bears the burden of production with respect to this penalty sec_7491 this burden is satisfied if the commissioner comes forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite respondent determined that petitioner should have reported dollar_figure on his federal_income_tax return and dollar_figure on his federal_income_tax return respondent also determined that petitioner understated his income_tax by dollar_figure for tax_year and by dollar_figure for tax_year which are both greater than dollar_figure and greater than of the income_tax required to be shown on the returns for the taxable years thus respondent has carried his burden to show that petitioner substantially understated his income_tax for tax years and if a taxpayer had reasonable_cause for and acted in good_faith regarding part of the underpayment no penalty is imposed on that part see sec_6664 sec_1_6664-4 income_tax regs an important factor for demonstrating reasonable_cause and good_faith is the extent of the taxpayer’s effort to determine the proper tax_liability sec_1_6664-4 income_tax regs petitioner a successful accountant did not provide any evidence regarding what if any effort he made to determine his proper tax_liability at the time of filing his or tax_return each year petitioner sustained significant losses from his horse breeding activity and any gross_income he received from that activity was substantially lower than his losses yet he did not seek advice about whether to continue to treat his horse activity as engaged in for profit petitioner is well educated and familiar with federal_income_tax laws and regulations his experience knowledge and education weigh against him see brown v commissioner tcmemo_2011_83 aff’d 693_f3d_765 7th cir petitioner failed to show that he had reasonable_cause for and acted in good_faith regarding the underpayment we hold that petitioner is liable for the substantial_understatement_penalty under sec_6662 and b we need not address the applicability of the penalty on the grounds of negligence or disregard of rules or regulations within the meaning of sec_6662 for tax years and see sec_1_6662-2 income_tax regs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
